Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 26-45 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended independent Claims 26, 34 to further limit and distinctly recite the inventive feature to distinguish over the prior art of record Kagawa and Jefferies (proposed amendments to Claim 26 and 34 and claimed features of Claim 40 were discussed in view of the references during an interview on 7/22/2022, please see interview summary for details).
Regarding amended Claim 26, closest prior art of record Jefferies (US 9,368,008) discloses a power supply (Figures 1-6) comprising: 
a power source to provide a power supply voltage (Electric supply providing a power supply voltage, Figure 1); 
a connector coupled to receive the power supply voltage from the power source (comprising 103, Figure 1, corresponding elements in Figures 2-4);
fault detection circuitry to determine a presence a fault in a cable connected to the connector (Column 5, lines 22-28), and when the fault detection circuitry detects a fault in the cable, the power supply voltage provided to the connector is reduced (Column 5, lines 22-28); and 
connection detection circuitry to detect a connection between the cable and an electronic device by providing a low-voltage power supply to the connector and determining whether a handshake signal is received in response from the electronic device (Column 5, lines 37-44, pilot signal/a low voltage power supply send via CP line and to detect connection of the cable and the electronic device 101 in Figure 1), and when the connection detection circuitry does not detect a connection between the cable and the electronic device, the power supply voltage to a power contact of the connector is not provided (Figures 1, 6, if CP signal is not returned or threshold is not met power supply voltage is not provided, Column 5, lines 37-44), and when a connection is detected and no fault is detected by the fault detection circuitry, the power supply voltage is provided to the power contact of the connector (Column 5, lines 37-44, Column 5, line 61- Column 6, line 16). 
Jefferies does not disclose providing the low-voltage power supply being on the power contact of the connector and the power supply voltage on the power contact being not increased when the connection between the cable and the electronic circuitry is not detected and increased when a connection is detected and no fault is detected, in combination with the other recited elements of Claim 26, therefore allowable. Claims 27-33 depend from Claim 26.
Regarding amended Claim 34, closest prior art of record Jefferies (US 9,368,008) discloses a power supply (Figures 1-6) comprising: 
a power source to provide a power supply voltage (Electric supply providing a power supply voltage, Figure 1); 
a connector coupled to receive the power supply voltage from the power source (comprising 103, Figure 1, corresponding elements in Figures 2-4);
first circuitry to validate a cable (comprising 107 to validate cable 104, Figure 1); and 
second circuitry to validate an electronic device (comprising 109, Figure 1, 225-525 in Figures 2-5 respectively), wherein following a connection of the cable to the power supply and the electronic device, the power supply provides at a first voltage to the electronic device (Column 5, lines 29-32), and 
when the first circuitry validates the cable and the second circuitry validates the electronic device, the power supply provides a second voltage to the electronic device, the second voltage higher than the first voltage (Column 5, lines 37-44), and
wherein when the first circuitry fails to validate the cable or the second circuitry fails to validate the electronic device, the power supply does not provide the power supply voltage at the second voltage to the electronic device (Column 5, lines 22-28, 37-44). Jefferies does not disclose the first voltage being the power supply voltage at a first voltage, in combination with the other recited elements of Claim 34, therefore allowable. Claims 35-38 depend from Claim 34.. 
Regarding amended Claim 40, Kagawa discloses a power supply (Figures 1A-1C) comprising: a power source to provide a power supply voltage (comprising electric power apparatus 3 providing a voltage); 
a connector coupled to receive the power supply voltage from the power source (comprising 43 coupled to 3 via 10);
first fault detection circuitry to detect a fault condition (comprising part of 12, 15), and when the first fault detection circuitry detects a fault, the first fault detection circuitry disconnects the power source from the connector (Paragraphs 35-36); and 
second fault detection circuitry (comprising part of 12 and circuitry in 43 sending detection signal to 12) wherein in response to detecting a fault disconnects the power source from the connector (Paragraphs 35-36).
Kagawa does not disclose the second detection circuitry wherein in response to the first fault detection circuitry detecting a fault, disables the power source, in combination with the other recited elements of Claim 40, therefore allowable. Claims 41-45 depend from Claim 40.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/11/2022